Title: To Thomas Jefferson from Augustus B. Woodward, 20 October 1803
From: Woodward, Augustus B.
To: Jefferson, Thomas


          
            Washington, october 20. 1803.
          
          In the volume of the encyclopédie, which the president was so kind as to lend me, I find a reference to a figure which is not contained in the same volume. I conclude therefore the plates are in a separate volume. The reference is (fig. Astron. 171.). If the president can conveniently turn to this figure I will be obliged to him to permit the bearer to bring the volume containing it. 
          I transmit a work which contains at the end an account of a singular pecuniary institution in spain, called a bank, and which the president may be inclined to look at. 
          The work which the president enquired for, entitled I think “usages et coutûmes de paris” is not the same with a work I have seen, and which I shall shortly procure from alexandria; but I have reason to believe the work I allude to contains a great deal of information on the domestic jurisprudence of france. I hope to have the pleasure to send it next week. 
          
            A. B. Woodward.
          
        